     Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 1 of 15 Page ID #:334




 1     Aaron D. Aftergood (239853)
 2       aaron@aftergoodesq.com
       THE AFTERGOOD LAW FIRM
 3     1880 Century Park East, Suite 200
       Los Angeles, CA 90067
 4     Telephone: (310) 550-5221
       Facsimile: (310) 496-2840
 5     Steven L. Woodrow*
 6       swoodrow@woodrowpeluso.com
       Patrick H. Peluso*
 7       ppeluso@woodrowpeluso.com
       WOODROW & PELUSO, LLC
 8     3900 East Mexico Avenue, Suite 300
       Denver, Colorado 80210
 9     Telephone: (720) 213-0676
       Facsimile: (303) 927-0809
10
       Attorneys for Plaintiff BENJAMIN KARTER
11     and the Class
12
       *Pro hac vice
13
14                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
15
16      BENJAMIN KARTER, individually               Case No: 8:20-cv-01385-CJC-KES
17      and on behalf of all others similarly
        situated,
18
19                         Plaintiff,               PLAINTIFF’S SECOND AMENDED
                                                    COMPLAINT
20
                  v.
21
        EPIQ SYSTEMS, INC., a Missouri
22
        corporation, and EPIQ CLASS                 CLASS ACTION
23      ACTION & CLAIMS SOLUTIONS,                  JURY TRIAL DEMANDED
        INC., a Rhode Island corporation,
24
25                         Defendants.
26
27
28
                                                1
     Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 2 of 15 Page ID #:335




 1                                 CLASS ACTION COMPLAINT
 2              Plaintiff Benjamin Karter (“Plaintiff” or “Karter”) brings this Class Action
 3     Complaint (“Complaint”) against Defendants Epiq Systems, Inc. (“Epiq Systems”)
 4     and Epiq Class Action & Claims Solutions, Inc. (“Epiq Class Action”) (collectively
 5     “Defendants” or “Epiq”) on behalf of himself and all others similarly situated.
 6     Plaintiff, for his Complaint, alleges as follows upon personal knowledge as to
 7     himself and his own acts and experiences and as to all other matters, upon
 8     information and belief, including investigation conducted by his attorneys.
 9                                   NATURE OF THE ACTION
10            1.     Defendant Epiq Systems describes itself as “a worldwide provider of
11     legal services, serving law firms, corporations, financial institutions and government
12     agencies—helping them streamline the administration of business operations, class
13     action and mass tort, court reporting, eDiscovery, regulatory, compliance,
14     restructuring, and bankruptcy matters.”1
15            2.     Defendant Epiq Class Action is a wholly-owned subsidiary of Epiq
16     Systems that “administers class action and mass tort settlements and judgments for
17     litigants and courts alike.” (Dkt. 35-1 at 4.) According to Epiq, its class action
18     subsidiary performs functions including providing notice to class members,
19     receiving and processing opt-outs, and managing claims databases. (Id.)
20            3.     According to a March 2, 2020 article on www.techcrunch.com
21     (“TechCrunch”), Epiq confirmed on February 29, 2020 that it was hit by a
22     ransomware attack.2
23            4.     According to the same March 2, 2020 TechCrunch report, the
24     ransomware attack was extensive:
25
       1
26      About Epiq, EPIQ, https://www.epiqglobal.com/en-us/about/overview (last visited Apr. 22, 2021).
       2
        Zack Whittaker, Legal services giant Epiq Global offline after ransomware attack, TECHCRUNCH
27     (Mar. 2, 2020, 6:53 PM) https://techcrunch.com/2020/03/02/epiq-global-ransomware/.
28
                                                      2
     Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 3 of 15 Page ID #:336




 1           A source with knowledge of the incident but who was not authorized to
             speak to the media said the ransomware hit the organization’s entire fleet
 2           of computers across its 80 global offices. According to an internal
 3           communication sent to staff that was obtained by TechCrunch, the law
             services company said staff should “not go” to their local offices without
 4           managerial approval. Staff in offices were advised to avoid connecting
 5           any device to the network. The communication also said that staff should
             “turn off the Wi-Fi on your laptop before entering the parking lot of the
 6           building” in an effort to prevent the spread of the ransomware.
 7           Many of the computers were running old versions of Windows, the
 8           source said. “Nothing is up to date,” the source said.
 9           The source came forward because, in their words, “we were told not to
10           tell clients anything until we are back in.”

11           5.        On information and belief, Epiq was actually infected by two different
12     types of malware and ransomware. First, “Trickbot” malware, and more recently
13     “Ryuk” ransomware.
14           6.        On information and belief, this malware and ransomware exfiltrated
15     sensitive data on Epiq’s network(s) and the data is now in the hands of the
16     perpetrators.
17           7.        On information and belief, the information stolen from Epiq’s
18     network(s) included nonencrypted and nonredacted personal information, as defined
19     in Cal. Civ. Code § 1798.81.5(A)(1)(d), for Plaintiff Karter and the members of the
20     alleged Class.
21           8.        As a result of this data breach, Plaintiff Karter and the members of the
22     alleged Class face a lifetime risk of identity theft.
23           9.        This personal information was stolen due to Epiq’s negligent and
24     careless acts and omissions and the failure to protect consumers’ data.
25           10.       Epiq has failed to satisfy its duty under the California Consumer
26     Privacy Act, Cal. Civ. Code § 1798.100, et seq. to implement reasonable security
27
28
                                                    3
     Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 4 of 15 Page ID #:337




 1     procedures and practices appropriate to the nature of the personal information in its
 2     possession.
 3           11.     As the TechCrunch article states “[m]any of the computers were
 4     running old versions of Windows, the source said. ‘Nothing is up to date’”. If Epiq
 5     had reasonable security procedures in place, such as quality filtering on email
 6     gateways and quality network protection, this incident would not have occurred.
 7     Epiq has failed to satisfy its duty and has violated the CCPA in the process.
 8           12.     On behalf of himself and all others similarly situated, Plaintiff brings
 9     this case as a class action asserting claims against Defendants under the CCPA.
10           13.     Plaintiff is informed and believes, and upon such information and belief
11     avers, that this action is based upon a common nucleus of operative fact. This action
12     is based on the same legal theory, namely liability under the CCPA. This action
13     seeks relief expressly authorized by the CCPA: (i) injunctive relief enjoining
14     Defendants from continuing to violate the CCPA; (ii) an award of statutory damages
15     in an amount not less than one hundred dollars ($100) and not greater than seven
16     hundred and fifty ($750) per Class member for each violation of the CCPA; and any
17     other relief the Court deems proper as a result of Defendants’ CCPA violations.
18                                               PARTIES
19           14.     Plaintiff Benjamin Karter is a natural person and citizen of the state of
20     California. He resides in Irvine, California.
21           15.     Defendant Epiq Systems is a Missouri corporation with its corporate
22     headquarters located at 777 Third Avenue, 12th Floor, New York, New York 10017.
23           16.     Defendant Epiq Class Action is a Rhode Island corporation with its
24     corporate headquarters located at 10300 Southwest Allen Blvd., Beaverton, Oregon
25     97005.
26
27
28
                                                   4
     Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 5 of 15 Page ID #:338




 1                                JURISDICTION AND VENUE
 2           17.    The Court has jurisdiction over this matter under the Class Action
 3     Fairness Act (“CAFA”), 28 U.S.C. § 1332, because the alleged Class consists of
 4     over 100 persons, there is minimal diversity, and the claims of the class members,
 5     when aggregated together, exceeds $5 million. Further, none of the exceptions to
 6     CAFA apply.
 7           18.    This Court has personal jurisdiction over Defendant and venue is proper
 8     in this District because Defendant solicits significant business in this District, has
 9     entered into business contracts in this District, and a substantial part of the events or
10     omissions giving rise to the claim occurred in or emanated from this District.
11     Plaintiff, whose information was compromised as a result of Defendants’ failure to
12     implement reasonable security procedures, resides in Orange County.
13                           FACTS RELATING TO ALL COUNTS
14           19.    As stated above, Epiq’s network(s) were infected with both “Trickbot”
15     and “Ryuk” malware in early 2020, which resulted in the exfiltration of nonredacted
16     and nonencrypted personal information of consumers with personal information
17     Epiq’s network, including Plaintiff.
18           20.    Under the CCPA:
19
             Any consumer whose nonencrypted and nonredacted personal
20           information as defined in subparagraph (A) of paragraph (1) of
21           subdivision (d) of Section 1798.81.5, or whose email address in
             combination with a password or security question and answer that
22           would permit access to the account, is subject to an unauthorized access
23           and exfiltration, theft, or disclosure as a result of a business's violation
             of the duty to implement and maintain reasonable security procedures
24           and practices appropriate to the nature of the information to protect the
25           personal information may institute a civil action for any of the
             following:
26
27
28
                                                   5
     Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 6 of 15 Page ID #:339




 1           (A) To recover damages in an amount not less than one hundred dollars
                 ($100) and not greater than seven hundred and fifty ($750) per
 2               consumer per incident or actual damages, whichever is greater.
 3
             (B) Injunctive or declaratory relief.
 4
 5           (C) Any other relief the court deems proper.

 6     CAL. CIV. CODE § 1798.150.
 7           21.    The statute defines a “business” as a for-profit corporation or other
 8     legal entity that “collects consumers’ personal information . . . and that alone, or
 9     jointly with others, determines the purposes and means of processing of consumers’
10     personal information” and does business in California. Id. § 1798.150. The statute
11     further requires that the business meets one of three threshold requirements: (1)
12     annual gross revenues of more than $25,000,000; (2) annual aggregate purchase,
13     receipt, sale, or sharing of personal information of 50,000 or more consumers,
14     households, or devices; or (3) 50 percent or more of annual revenues derived from
15     selling consumers’ personal information. Id. § 1798.140(c)(1)(A)–(C).
16           22.    The CCPA further defines “processing” as “any operation or set of
17     operations that are performed on personal data or on sets of personal data, whether
18     or not by automated means.” Id. § 1798.140(q).
19           23.    Defendants are for-profit corporations that do business in California.
20     They collect consumers’ personal information for the purposes of class action
21     administration.
22           24.    While the purpose of Epiq’s data collection may be subject to contract,
23     Defendants themselves determine the purposes and means of processing the data
24     they collect. Epiq and its subsidiaries are sophisticated data processing entities with
25     proprietary software that, on information and belief, performs processing functions
26     that are not determined by Epiq’s clients.
27
28
                                                     6
     Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 7 of 15 Page ID #:340




 1            25.    Defendants also easily exceed the first threshold requirement identified
 2     in the CCPA—Epiq boasted annual revenue of $1.7 billion in 2017,3 more than $1
 3     billion in 2019.4
 4            26.    Because they meet each element of the statutory definition, Defendants
 5     are “businesses” subject to the requirements of the CCPA.
 6            27.    Despite meeting each of the statutory requirements for being a
 7     “business” under the Act, Epiq claims it is a “service provider,” which is separately
 8     defined and not subject to the same liability. A service provider is a for-profit
 9     corporation or other entity that “that processes information on behalf of a business
10     and to which the business discloses a consumer’s personal information for a
11     business purpose pursuant to a written contract,” provided that the contract prohibits
12     the use of such information beyond the agreed purpose. CAL. CIVIL. CODE §
13     1798.140(v) (emphasis added).
14            28.     Epiq may process information on behalf of its clients, but consumer
15     information is not disclosed to it by its clients—Epiq collects consumer data directly
16     from consumers. It thus fails to satisfy the definition of “service provider”.
17            29.    Moreover, the definition of “service provider” requires that the contract
18     regarding the provision of personal information to a “service provider” prohibit “the
19     entity receiving the information from retaining, using, or disclosing the personal
20     information for any purpose other than for the specific purpose of performing the
21     services specified in the contract for the business, or as otherwise permitted by this
22     title, including retaining, using, or disclosing the personal information for a
23
24
       3
         Epiq Makes Inc. 500 Fastest Growing Private Companies List, EPIQ,
25     https://www.epiqglobal.com/en-us/about/news/corporate/epiq-inc-5000-fastest-growing-private-
26     companies (last visited Apr. 22, 2021).
       4
         Epiq Named an Industry Titan by Inc. Magazine, EPIQ, https://www.epiqglobal.com/en-
27     us/about/news/corporate/epiq-named-industry-titan-by-inc-magazine (last visited Apr. 22, 2021).
28
                                                       7
     Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 8 of 15 Page ID #:341




 1     commercial purpose other than providing the services specified in the contract with
 2     the business.” CAL. CIV. CODE § 1798.140.
 3           30.      Here, Epiq’s contracts do not contain such language. In fact, not only
 4     does the contract not prohibit the retention, use, or disclosure of the personal
 5     information for any purpose other than for the services specified in the contract,
 6     Epiq retains the information provided to it directly from consumers for a period of
 7     years—this is why Karter’s information was impacted by the data breach.
 8           31.      Additionally, Epiq does not have a contract with Karter.
 9           32.      Thus, Epiq does not fit the statutory definition of a “service provider.”
10           33.      In short, Epiq collects personal information directly from consumers,
11     not through its clients, and it determines the means and purposes of processing such
12     information.
13           34.      The type of information contained in subparagraph (A) of paragraph (1)
14     of subdivision (d) of Section 1798.81.5 (and thus the subject of this law), includes:
15
             (A) An individual’s first name or first initial and the individual’s last
16           name in combination with any one or more of the following data
17           elements, when either the name or the data elements are not encrypted or
             redacted:
18           (i) Social security number.
19           (ii) Driver’s license number, California identification card number, tax
             identification number, passport number, military identification number,
20           or other unique identification number issued on a government document
21           commonly used to verify the identity of a specific individual.
             (iii) Account number or credit or debit card number, in combination with
22           any required security code, access code, or password that would permit
23           access to an individual’s financial account.
             (iv) Medical information.
24           (v) Health insurance information.
25           (vi) Unique biometric data generated from measurements or technical
             analysis of human body characteristics, such as a fingerprint, retina, or
26           iris image, used to authenticate a specific individual. Unique biometric
27
28
                                                    8
     Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 9 of 15 Page ID #:342




 1           data does not include a physical or digital photograph, unless used or
             stored for facial recognition purposes.
 2           (3) “Health insurance information” means an individual’s insurance
 3           policy number or subscriber identification number, any unique identifier
             used by a health insurer to identify the individual, or any information in
 4           an individual’s application and claims history, including any appeals
 5           records.
             (4) “Personal information” does not include publicly available
 6           information that is lawfully made available to the general public from
 7           federal, state, or local government records.
             35.    On information and belief, Plaintiff Karter’s social security number was
 8
       on Epiq’s network at the time of the breach(es) at issue as the result of Karter
 9
       submitting a tax form containing Karter’s social security number to Epiq in relation
10
       to a class action settlement which Epiq administered and in which Karter was a class
11
       member.
12
             36.    On information and belief, Karter’s social security number was subject
13
       to an unauthorized access and exfiltration, theft, or disclosure as a result of Epiq’s
14
       violation of its duty to implement and maintain reasonable security procedures and
15
       practices.
16
             37.    Far from having reasonable security procedures and practices, Epiq was
17
       apparently using outdated versions of Windows and did not utilize up-to-date
18
       security procedures, strategies, and software to prevent an attack such as the one that
19
       occurred.
20
             38.    As a result of Epiq’s failure to protect Plaintiff and the Class’s personal
21
       identifying information is now in the hands of hackers.
22
                                     CLASS ALLEGATIONS
23
             32.    Class Definitions: Plaintiff brings this class action on behalf of himself
24
       and a Class of similarly situated individuals, defined as follows:
25
26
27
28
                                                   9
 Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 10 of 15 Page ID #:343




 1          All persons residing in California whose nonredacted and nonencrypted
            personal information was compromised in the data breach(es) affecting
 2          Epiq’s network(s) in 2020.
 3
     Excluded from the Class are (1) Defendants, Defendants’ agents, subsidiaries,
 4
     parents, successors, predecessors, and any entity in which Defendants or their parent
 5
     have a controlling interest, and those entities’ current and former employees,
 6
     officers, and directors, (2) the Judge or Magistrate Judge to whom this case is
 7
     assigned and the Judge’s or Magistrate Judge’s immediate family, (3) persons who
 8
     execute and file a timely request for exclusion, (4) persons who have had their
 9
     claims in this matter finally adjudicated and/or otherwise released, and (5) the legal
10
     representatives, successors, and assigns of any such excluded person.
11
           33.    Numerosity: The exact number of Class members is unknown to
12
     Plaintiff at this time, but it is clear that joinder of each individual member is
13
     impracticable. Defendants possess personal information for thousands of consumers.
14
           34.    Commonality: Common questions of law and fact exist as to all
15
     members of the Class for which this proceeding will provide common answers in a
16
     single stroke, including:
17
                  a.     Whether Epiq implemented and maintained reasonable security
18
     procedures and practices appropriate to the nature of storing Plaintiff’s and the Class
19
     members’ personal information;
20
                  b.     Whether Epiq knew or should have known that it had failed to
21
     implement and maintain reasonable security procedures and practices to keep
22
     Plaintiff’s and Class members’ personal information secure and prevent loss,
23
     exfiltration, or misuse of that information;
24
                  c.     Whether Epiq adequately addressed and fixed the vulnerabilities
25
     which permitted the data breach(es) to occur; and
26
27
28
                                                 10
 Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 11 of 15 Page ID #:344




 1                d.     Whether Plaintiff and the Class members are entitled to relief and
 2   the nature of such relief.
 3         35.    Typicality: As a result of Defendants’ uniform disclosures and
 4   conduct, Plaintiff and the Class members suffered the same injury and similar
 5   damages. Thus, Plaintiff’s claims are typical of the claims of the other Class
 6   members.
 7         36.    Adequate Representation: Plaintiff is a member of the Class and both
 8   he and his counsel will fairly and adequately represent and protect the interests of
 9   the Class, as neither has interests adverse to those of the Class members and
10   Defendants have no defenses unique to Plaintiff. In addition, Plaintiff has retained
11   counsel competent and experienced in complex litigation and class actions,
12   including class actions focused on privacy laws. They have the ability to prosecute
13   the case and the financial resources to do so.
14         37.    Injunctive and Declaratory Relief: In using uniform (inadequate)
15   security procedures, Epiq has acted or refused to act on grounds generally applicable
16   to the Class a whole so as to render injunctive and declaratory relief appropriate.
17   Stated differently, Defendants’ uniform conduct requires the Court’s imposition of
18   uniform relief to ensure compatible standards of conduct toward the Class members,
19   thus making final injunctive and/or declaratory relief appropriate with respect to the
20   Class as a whole. Further, because Defendants’ uniform practices result in similar, if
21   not identical, injuries for all Class members, Plaintiff’s challenge of those practices
22   hinges on Defendants’ conduct with respect to the Class, not on facts or law
23   applicable only to Plaintiff.
24         38.    Predominance: The common questions of law and fact set forth above
25   go to the very heart of the controversy and predominate over any supposed
26   individualized questions. Irrespective of any given Class member’s situation, the
27
28
                                                11
 Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 12 of 15 Page ID #:345




 1   answer to whether Defendants’ security procedures complied with its duties under
 2   the CCPA is the same for each class member and will be proven using common
 3   evidence.
 4         39.    Superiority and Manageability: A class action is superior to all other
 5   methods of adjudicating the controversy. Joinder of all claims is impractical, and the
 6   damages suffered by/available to the individual Class members will likely be small
 7   relative to the cost associated with prosecuting an action. Thus, the expense of
 8   litigating an individual action will likely prohibit the Class members from obtaining
 9   effective relief for Defendants’ misconduct. In addition, there are numerous common
10   factual and legal questions that could result in inconsistent verdicts should there be
11   several successive and differing trials. In contrast, a class action will present far
12   fewer management difficulties, as it will increase efficiency and decrease expense.
13   Further, class-wide adjudication will also ensure a uniform decision for the Class
14   members.
15         40.    Plaintiff reserves the right to revise the definition of the Class as
16   necessary based upon information learned in discovery.
17                              FIRST CAUSE OF ACTION
18                   Violations of the California Consumer Privacy Act
                              Cal. Civ. Code § 1798.100, et seq.
19                          (On behalf of Plaintiff and the Class)
20         41.    Plaintiff incorporates by reference the foregoing allegations as if fully
21   set forth herein.
22         42.    The CCPA went into effect on January 1, 2020. This privacy law was
23   enacted to protect consumers’ personal information.
24         43.    Defendants are “businesses” as that term is defined in the CCPA, and
25   they are therefore subject to liability under the statute.
26
27
28
                                                 12
 Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 13 of 15 Page ID #:346




 1         44.    Defendants violated CCPA Section 1798.150(a) by violating its duty to
 2   implement and maintain reasonable security procedures and practices appropriate to
 3   the nature of the personal information in its possession for both Plaintiff and Class
 4   members.
 5         45.    As a result of Defendants’ violation of its duty, Plaintiff’s and Class
 6   members’ nonencrypted and nonredacted personal information was exfiltrated and
 7   subject to unauthorized disclosure.
 8         46.    In accordance with Civil Code Section 1798.150(b), Plaintiff sent to
 9   Defendants, via email and overnight United Parcel Service, notice of these CCPA
10   violations and a demand for relief.
11         47.    On behalf of Class members, Plaintiff seeks injunctive relief in the form
12   of an order enjoining Defendants from continuing to fail to implement reasonable
13   procedures to protect Plaintiff’s and the Class’s personal information.
14         48.    Plaintiff also seeks statutory damages in an amount not less than one
15   hundred dollars ($100) and not greater than seven hundred and fifty ($750) per
16   consumer per incident, attorneys’ fees and costs, and any other relief the Court
17   deems proper.
18                                   PRAYER FOR RELIEF
19         WHEREFORE, Plaintiff Karter, on behalf of himself and the Class,
20   respectfully requests that this Court issue an order:
21         A.     Certifying this case as a class action on behalf of the Class defined
22   above, appointing Plaintiff as class representative and appointing his counsel as class
23   counsel;
24         B.     Declaring that Defendants’ actions, as set out above, constitute
25   violations of California law;
26
27
28
                                                13
 Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 14 of 15 Page ID #:347




 1         C.     Awarding damages, including punitive damages where applicable, to
 2   Plaintiff and the Class in amounts to be determined at trial, to be paid into a common
 3   fund for the benefit of the Class;
 4         D.     Awarding injunctive and other equitable relief as is necessary to protect
 5   the interests of the Class, inter alia, an order prohibiting Defendants from engaging
 6   in the wrongful and unlawful acts described herein;
 7         E.     Awarding Plaintiff and the Class their reasonable litigation expenses
 8   and attorneys’ fees;
 9         F.     Awarding Plaintiff and the Class pre- and post-judgment interest, to the
10   extent allowable;
11         G.     Providing such other injunctive and/or declaratory relief as is necessary
12   to protect the interests of Plaintiff and the Class; and
13         H.     Awarding such other and further relief as equity and justice may
14   require.
15                              DEMAND FOR JURY TRIAL
16         Plaintiff demands a trial by jury for all claims so triable.
17                                            Respectfully submitted,
18
     Dated: May 3, 2021                       BENJAMIN KARTER, individually and on
19                                            behalf of all others similarly situated,
20
21                                            By: /s/ Patrick H. Peluso
22                                                    One of Plaintiff’s Attorneys
23
24                                         THE AFTERGOOD LAW FIRM
                                           Aaron D. Aftergood (239853)
25                                         aaron@aftergoodesq.com
26                                         1880 Century Park East, Suite 200
                                           Los Angeles, CA 90067
27
28
                                                 14
 Case 8:20-cv-01385-CJC-KES Document 60 Filed 05/03/21 Page 15 of 15 Page ID #:348




 1                                  Telephone: (310) 550-5221
                                    Facsimile: (310) 496-2840
 2
 3                                  Steven L. Woodrow
                                    (swoodrow@woodrowpeluso.com)*
 4                                  Patrick H. Peluso
 5                                  (ppeluso@woodrowpeluso.com)*
                                    Woodrow & Peluso, LLC
 6                                  3900 East Mexico Ave., Suite 300
 7                                  Denver, Colorado 80210
                                    Telephone: (720) 213-0675
 8                                  Facsimile: (303) 927-0809
 9
                                    Attorneys for Plaintiff
10
11                                  *Pro hac vice

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         15
